Dismiss and Opinion Filed August 31, 2018




                                          S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00723-CV

            IN THE ESTATE OF JOHN FRANCIS HUMPHRIES, DECEASED

                              On Appeal from the Probate Court No. 1
                                       Dallas County, Texas
                               Trial Court Cause No. PR-17-03005-1

                               MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                   Opinion by Justice Francis


       Before the Court is appellant’s unopposed motion to dismiss. The motion recites appellant

no longer desires to continue with the appeal. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE


180723F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE ESTATE OF JOHN FRANCIS                     On Appeal from the Probate Court No. 1,
 HUMPHRIES, DECEASED                               Dallas County, Texas
                                                   Trial Court Cause No. PR-17-03005-1.
 No. 05-18-00723-CV                                Opinion delivered by Justice Francis,
                                                   Justices Fillmore and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellee Chris Kouvelis, Jr., as Independent Executor, recover his costs, if
any, of this appeal from appellant Dennis Humphries.


Judgment entered August 31, 2018.




                                             –2–